Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 18







State of North Dakota, 		Plaintiff and Appellee



v.



Brett Martin Wilson, 		Defendant and Appellant







No. 20100236







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Mark Jason McCarthy, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; on brief.



Mark T. Blumer, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant; on brief.

State v. Wilson

No. 20100236



Per Curiam.

[¶1]	Brett Wilson appeals from a criminal judgment entered on a jury verdict finding him guilty of harassment.  On appeal, Wilson argues insufficient evidence exists to support the guilty verdict.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner